Citation Nr: 9904986	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from January 1969 
to May 1970.  He had another period of service from February 
1972 to May 1973.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for PTSD.  

In an informal hearing presentation in January 1999, the 
veteran's representative raised a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Since this matter was not developed or certified 
for appeal, it is referred to the RO for appropriate action.


REMAND

The veteran asserts that a higher rating is warranted for 
PTSD.  He was originally scheduled for a Department of 
Veterans Affairs (VA) examination in May 1997.  A notation in 
the file indicates that it was canceled because the veteran 
refused to report at the location where the examination was 
to have been conducted.  The request for the examination 
reflects the fact that the veteran was incarcerated.  In a 
statement dated June 1998, the veteran related that he was in 
medical isolation on the day on which the examination had 
been scheduled.  He also stated that he had never refused to 
report for the examination.  

The veteran was subsequently scheduled for another VA 
examination in September 1998.  In a fax from the medical 
unit of the prison in which the veteran is incarcerated, it 
was noted that the VA should notify the unit so that an 
appointment could be worked out.  The September 1998 
examination was canceled, apparaently due to "not enough 
information."  By letter in October 1998, the veteran 
indicated that he "wanted desperately to have an 
examination" to determine the severity of his condition.  

It was not clear from the veteran's testimony during the 
hearing at the RO whether he was receiving treatment for PTSD 
at the prison. 

Under 38 C.F.R. § 3.655 (1998), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  "When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)

The veteran has not been informed of the provisions of 38 
C.F.R. § 3.655, nor was he afforded an opportunity to explain 
his failure to report for the examination.  Moreover, the 
governing regulation is explicit that where a claimant fails 
to appear for a scheduled examination without good cause, the 
claim must be denied on that basis, and the RO and the Board 
are without authority to review the claim on the merits. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the prison and 
obtain records of treatment the 
veteran has received for PTSD.  The 
veteran should first be requested to 
execute the proper authorization form 
for the release of this information to 
the VA.  

2. The RO should apprise the veteran of 
the provisions of 38 C.F.R. § 3.655, 
and request that he explain why be 
believes he had "good cause" for his 
failure to report for his scheduled VA 
examination.  If the veteran provides 
such "good cause," he should then be 
furnished a VA psychiatric examination 
to determine the nature and severity of 
the manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it should 
be specified.  The psychiatrist should 
describe how the symptoms of PTSD 
affect the veteran's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
assign a GAF score and a definition of 
the numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

3. If the veteran fails to provide "good 
cause" for his failure to report for 
the previously scheduled examination, 
or having provided "good cause" for 
his failure to report for that 
examination, he fails to report for the 
rescheduled examination without "good 
cause," the RO should adjudicate the 
claim under the provisions of 38 C.F.R. 
§ 3.655.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


